        CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

Salado and Sons Transport, LLC,

Plaintiff,

        vs.                                  COMPLAINT

IMG Trucking, Inc.,

Defendant.




                       COMPLAINT AND JURY DEMAND

     Now comes Plaintiff, Salado & Sons Transport, LLC., by and through counsel,

and for its Complaint against Defendant, states as follows:


                          PARTIES AND JURISDICTION

1. At all times relevant hereto, Plaintiff, Salado & Sons Transport, LLC, has been

doing business at 120 Pottok Lane, Shakopee, MN 55519, and has been a citizen of

the state of Minnesota and the United States of America.

2.     On information and belief, Defendant, IMG Trucking, Inc. (hereinafter

“Defendant “IMG”), is a transportation company engaged in interstate commerce,

authorized by the Federal Motor Carrier Safety Administration (“FMCSA”) to



                                         1
      CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 2 of 13



transport goods throughout the 48 contiguous United States, with its principal

place of business in the State of Illinois.

3.    The Court enjoys subject matter Jurisdiction over the claims asserted by

reason of the diversity of the citizenship of the paties pursuant to 28 U.S.C. §

1332(a); and the federal issue involved pursuant to 28 U.S.C. § 1441(a) .

4.    This Court enjoys personal jurisdication over the parties pursaunt to 49

U.S.C. § 14704(d) because the Plaintiff resides in this judicial district.

                      FACTS RELEVANT TO ALL CLAIMS

5. On September 5, 2017, Plaintiff and Defendant enetered into a Transportation

Equipment Lease and Service Agreement (“Agreement”) in which Plaintiff leased

a 2012 FRTH Tractor to Defendant and agreed to provide drivers for the operation

of the 2012 FRTH Tractor to transport cargo assigned by Defendant.

6. For every load assigned by Defendant and delivered by Plaintiff, Plaintiff will

be paid 90% of the gross amount of the load within 15 days after submission of the

necessary delivery documents and paper work to Defendant and Defendant will

keep 10% .

7.   The Agreement also stipulates that Defendant will withhold $500 from

Plaintiff’s payment and place interest free in a reserve account. The “reserve” will

be released upon the occurrence of certain events.




                                              2
      CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 3 of 13



8.    The Agreement contained a “Charge Back” provision which allows the

Defendant to deduct from amounts owed the Plaintiff upon the occurrence of

certain events, including loss or damage to cargo; losses inccured as a result of

Plaintiff’s conduct; and deductible amounts on claims against liability and cargo

insurance.

9. Under the Agreement, Defendant is mandated to provide Plaintiff with a written

explanation and itemization of any deducations for cargo or property damage

before the deduction is made.

10.    Defendant obtained and maintained cargo insurance as required by the

Agreement and provided Plaintiff a copy of the certification of insurance. The cost

of the insurance was deducted by Defendant from the amount due Plaintiff.

11.    The insurance coverage obtained by Defendant and provided to Plaintiff

provides for a $2,500 deductible when there is a claim made for loss or damage to

the cargo.

12.    On or about December 27, 2017, Plaintiff was assigned to pick up two loads

from San Juan Bautista and Gonzales in California bound for delivery in Fargo,

North Dakota and Saint Cloud, Minnesota by January 5, 2018.

13.    On December 27, 2017, Plaintiff picked up the San Juan Bautista load and

on December 28, 2017 he picked up the Gonzales load. Plaintiff was instructed to

keep the cargo at a temperature of 33-34 degrees.


                                         3
      CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 4 of 13



14. On New Year day, January 1, 2017, while driving through Little America,

Wyoming, the breaking system air compressor on Plaintiff’s truck failed. Plaintiff

immediately communicated the problem to Defendant’s dispatcher.

15. Because of the holiday, it took Plaintiff two days to order parts and repair his

truck. During this time the refrigeration unit on the trailer was running and the

temperature was set at 33-34 degrees. On January 3, 2018, Plaintiff left Little

America, Wyoming en route to North Dakota and Minnesota.

16. Since the cargo was not going to be delivered in North Dakota and Minnesota

by the Jaunary 5, 2018 delivery date, Plaintiff was re-routed to deliver part of the

cargo in Omaha, Nebraska and the rest in Chicago Illinios.

17. At delivery in Omaha, all of the cargo was accepted except three boxes which

had expiration date concerns. In Chicago the remainder of the load was accepted at

delivery including the three boxes that were not accepted in Omaha. In Chicago it

was noted in the bill of lading that the cargo was received under protest.

18.   Plaintiff sent all of the paper work including the bill of delivery to

Defendant’s accounting department as required under the agreement. On or about

Janaury 19, 2018, Defendant paid Plaintiff $6,127.49 for the two loads that were

delivered in Omaha and Chicago.




                                          4
      CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 5 of 13



19. Sometime in February 2018, Plaintiff received formal notice that a cargo claim

had been filed because his truck was late to deliver its cargo to Saint Cloud,

Minnesota.

20.   Following the receipt of the formal complaint, Plaintiff called Defendant’s

dispatcher and Safety and Claims Department and inquired about the claim.

Plaintiff was told there was freezer damage in the claim and he was asked to

provider a reefer report.

21.   Plaintiff obtained a reefer report of the refigerating system on his trailer for

the relevant time that he had the load and provided it to Defendant.

22. On or about February 16, 2018, Defendant deducted $2,500 for “insurance

deductible- Cargo” from amounts due to Plaintiff. On March 16, 2018 $1,500 was

deducted from Plaintiff’s account; and on March 22, 2018 $1,340.88 and $1,500

were deducted from amounts due to Plaintiff for a total of $6,840.88.

23. On or about March 23, 2018, Plaintiff wrote to Defendant’s principal, Irena

disputing the fact that the load had a freezer damage and indicating that the claim

filed was for the lateness of the cargo. Plaintiff also demanded that he be provided

information on the claim that was filed with the insurance company and that the

$6,840.88 that was deducted from his account be refunded to him.




                                          5
      CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 6 of 13



24.   Plaintiff also informed Irena that he was not allowed to continue working

under the contract even though he has pre-paid the registraion and continues to pay

his insurance premiums.

25. Irena responded that Plaintiff still owes Defendant money as there was still a

shortage on the $7,500 to charge back the load. She indicated that Defendant was

not paid for the cargo because Plaintiff was in default.

26.   On March 30, 2018, Plaintiff filed suit in Concilaition Court. On May 29,

2018, Defendant responded to the suit and asserted counterclaims of its own. On

July 18, 2018, the Concilaition Court entered judgment for the Plaintiff. On July

25, 2018, Defendant appealed to the Scott County District Court. On January 16,

2019, Plaintiff removed the case to this Court.


                                      COUNT I

      VIOLATIONS OF THE TRUTH IN LEASING REGULATIONS BY
                         DEFENDANT
27. Plaintiff reiterates, realleges, and incorporates herein by reference each and

every allegation contained in paragraphs 1-26.

28.    Under federal law, an “authorized carrier may perform authorized

transportation in equipment it does not own only under the following conditions:

there shall be a written lease granting the use of the equipment and meeting the

requirements contained in 49 C.F.R. § 376.12.” (49 C.F.R. § 376.11(b)). Defendant


                                          6
      CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 7 of 13



is engaged in the unlawful provision of transportation services in equipment it does

not own because the lease governing the use of such equipment fail to conform to

49 C.F.R. Pt. 376:

29.   Defendant's Agreement with Plaintiff does not contain certain provisions

required by 49 C.F.R. § 376.12. By way of illustration and not limitation:

(1) Defendant's Agreement does not recite an unqualified obligation to provide

Plaintiff with documentation to substantiate charge-backs as required by 49 C.F.R.

§ 376.12(h).

(2) Defendant's Agreement does not specify that when deductions for cargo and

property damage are made from Plaintiff's account, a written explanation and

itemization of those deductions will be given to Plaintiff before the deductions are

made as required by 49 C.F.R. § 376.12(j)(3).

30.   Defendant's Agreement contains provisions that conflict with 49 C.F.R. §

376.12. By way of illustration and not limitation,

(1) Defendant's Agreement, contrary to 49 C.F.R. § 376.12(g), does not require

Defendant to provide Plaintiff with copies of freight bills or other forms of freight

documents to establish the accuracy of Plaintiff's payments.

(2) Defendant's Agreement, contrary to the provisions of 49 C.F.R. § 376.12(j)(1),

does not specify the amount Plaintiff would be charged for insurance premiums,

thereby facilitating the sale of insurance at unreasonable and excessive premiums.


                                          7
        CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 8 of 13



(3) Defendant's Agreement, contrary to the provisions of 49 C.F.R. § 376.12(k)(5),

avoids paying interest on Reserve Funds on a quarterly basis as required by law.

31.     As a direct and proximate result of these violations of federal law, the rights

of Plaintiff have been violated and Plaintiff has suffered financial injury in an

amount exceeding $50,000.


                                       COUNT II

                                         FRAUD
32. Plaintiff reiterates, realleges, and incorporates herein by reference each and

every allegation contained in paragraphs 1-31 inclusive.

33. Article 9, Section 9.3(b) of the Agreement requires that Defendant purchase

and maitain cargo insurance covering all loss or damage to any cargo at Plaintiff’s

cost.

34. Defendant obtained cargo damage insurance for the Plaintiff and provided

Plaintiff with the Certificate of Liability Insurance.

35. The Insurance Certificate and Article 6, Section 6.4(f)(ii) of the Agreement

provided that for damage to the cargo, Plaintiff will pay a deductible of $2,500.

36. Plaintiff carried the insurance certificate in his truck and paid his premiums on

time. There was no other cargo insurance arrangement between the parties.




                                            8
      CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 9 of 13



37.    On February 7, 2018, Plaintiff was notified of claim for late delivery of

products that were rejected. $2,500 was deducted from Plaintiff’s account for the

deductible as stipulate in the insurance certificate and Agreement.

38. On March 16, 2018 $1,500 was deducted from Plaintiff’s account; and on

March 22, 2018 $1,340.88 and $1,500 were deducted from amounts due to

Plaintiff for a total of $6,840.88.

39. Plaintiff questioned why additional withdrawals were made from his account,

Plaintiff was informed by Defendant’s agent that the products were rejected

because of freezer damage and a $7,500 deductible was required.

40.    Defendant presented Plaintiff with a copy of Certificate of Liability

Insurance requiring $7,500 deductible for refrigerator losses related to driver error.

41.    Plaintiff has never seen this Certificate before. A copy was never given to

Plaintiff to keep in the truck as required by law and Plaintiff did not pay premiums

for such a coveage.

42. Defendant knew that the claim that was filed and was for rejection of the

product due to late truck but represented that the claim was for refrigerator loss due

to driver error.

43. Defendant knew that the deductible for cargo damage per the insurance

certificate and Agreement it has with Plaintiff was $2,500 but presented a




                                          9
      CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 10 of 13



Certificate of Liability Insurance it knew it did not have with Plaintiff to justify a

$7,500 deductible deduction from Plaintiff’s account.

44.   Defendant did this with the intention to induce Plaintiff to pay $7,500

deductible for the claim.

45. The actions of Defendant caused Plaintiff to suffer damage and Plaintiff is

entitle to judment in an amount in excess of $7,500.


                                     COUNT III


                BREACH OF TRANSPORTATION CONTRACT
46. Plaintiff reiterates, realleges, and incorporates herein by reference each and

every allegation contained in paragraphs 1-45 inclusive.

47.   Plaintiff entered into an Agreement with Defendant and performed all the

obligations required of it including obtaining and maintaining insurance; pre-

paying for registration and providing driver services.

48.   Defendant failed to provide Plaintiff with a written explanation and

itemization of deductions for cargo damage made from money owed the Plaintiff

and Plaintiff has suffered damage.

49.   Defendant refused to allow Plaintiff to continue working under the

Agreement.

50,   Plaintiff suffered loss of income and damages in excess of $25,000.

                                         10
      CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 11 of 13




                                       COUNT IV


                               UNJUST ENRICHMENT
51. Plaintiff reiterates, realleges, and incorporates herein by reference each and

every allegation contained in paragraphs 1-50 inclusive.

52.   Defendant procured cargo insurance for Plaintiff for which Plaintiff paid

premiums on the understanding that Plaiintiff will pay a deductible of $2,500 if

there is a claim.

53.   At the time of the Agreement Plaintiff had a reasonable expectation of

paying $2,500 as deductible.

54. Defendant has conferred a benefit to itself by deducting more than $2,500 from

Plaintiff’s account. If Defendant is allow to retain the benefit it conferred on itself,

Defendant will be unjustly enriched.

55.   Notwithstanding repeated demands from Plaintiff for Defendant to refund

what it has deducted from its account above $2,500, Defendant has refused.

56.   As a result of Defendant’s actions, Plaintiff is entitled to judgment in an

amount exceeding $7,500.




                                          11
     CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 12 of 13



                                      COUNT V

                                 ATTORNEY FEES
  57. Plaintiff reiterates, realleges, and incorporates herein by reference each and

every allegation contained in paragraphs 1-56 inclusive.

  58. As a result of Defendant's breach of the contract of carriage, under 49

U.S.C.A. § 14706, and Defendant's violations of the federal claim regulations at 49

C.F.R. Pt. 370, plaintiff is entitled to an award of reasonable attorney's fees under

49 U.S.C.A. § 14704(e).

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands:

   1. Judgment against Defendant.

   2. Interest on the judgment at the lawful rate from the date of entry of judgment

      until paid.

   3. An award of reasonable attorney fees as authorized by statute.

   4. Plaintiff's costs and disbursements in this action; and

   5. For such other and further relief as the Court may deem just and proper in

      this matter.




                                         12
CASE 0:19-cv-00129-SRN-HB Document 1 Filed 01/16/19 Page 13 of 13



January 16, 2019
                                            Fondungallah & Kigham, LLC



                                                     sMichael Fondungallah
                                             Michael Fondungallah #310748
                                                  2499 Rice Street Suite 145
                                                      Saint Paul, MN 55113
                                                        Tel (651) 482-0520
                                                        Fax (651) 482-0530
                                              mfondungallah@fondlaw.com
                     Attorneys for Plaintiff Salado & Sons Transport, LLC.




                                13
